Citation Nr: 0026212	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for recurrent ventral 
hernia, right lower quadrant (formerly characterized as such 
to include a tender scar) (ventral hernia herein), currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for right inguinal 
hernia, current evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for scar, right lower 
leg, with recurrent ulceration (right leg scar herein), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1941 to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the RO, 
which denied a claim for an increased (compensable) rating 
for service-connected right inguinal hernia, a claim for an 
evaluation in excess of 10 percent for service-connected 
right leg scar, and a claim for an evaluation in excess of 20 
percent for service-connected disability formerly 
characterized as tender scar, with recurrent ventral hernia, 
right lower quadrant.  

A December 1999 RO rating decision granted an increased 
(compensable) rating of 10 percent for service-connected 
right inguinal hernia.  At that time, the RO also continued a 
20 percent rating for disability presently characterized as 
recurrent ventral hearing, right lower quadrant (formerly to 
include a tender scar).  The RO also granted service-
connection for a tender scar of both the right ventral and 
inguinal hernias, and a 10 percent evaluation was assigned.  
The veteran has not expressed disagreement with the assigned, 
separate evaluation for the right ventral and inguinal hernia 
scars, and that particular matter is not on appeal.  

In a written presentation dated in September 2000, the 
veteran's representative raised the issue of service 
connection for a skin rash due to wearing a belt for the 
service-connected right inguinal hernia.  This matter is 
referred to the RO for action deemed appropriate.




REMAND

The Board initially notes that the three claims on appeal are 
each well grounded.  A claim for an increased evaluation is 
well grounded if the appellant indicates that he has suffered 
increased disability.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's duty to assist veterans in 
developing facts pertinent to well-grounded claims, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), includes obtaining 
pertinent medical records, even if not requested to do so by 
the veteran, when the VA is placed on notice that such 
records exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
veteran's January 1998 claims statement and July 1998 notice 
of disagreement (NOD) specify pertinent treatment at two VA 
facilities from which no records have been obtained.  The 
veteran indicated that he received pertinent treatment at the 
VA medical centers (VAMC's) located at Tampa, Florida, Bay 
Pines, Florida, as well as Orlando, Florida.  While the RO 
obtained treatment records from the Orlando, Florida VAMC, no 
request for records from the Bay Pines VAMC was made.  
Additionally, the administrative documentation on file is 
unclear as to whether the RO was informed in March 1998 that 
any records regarding the treatment of the veteran at the 
Tampa VAMC were forwarded, or presently located at, the 
Orlando VAMC.  As the Board can presently identify no 
specific request for records from the Tampa VAMC, such 
development should be completed, with clear documentation 
maintained in the claims file as to the results of the RO's 
development efforts.  

The veteran's substantive appeal, received at the RO in 
September 1998, included a written request for a personal 
hearing before a hearing officer at the RO.  From scant 
administrative notations presently on file, it appears to the 
Board that no such hearing was ever conducted and no 
transcript is on file.  The RO noted, however, that an 
"informal conference" was conducted at the RO in January 
1999 at which time certain agreed upon development was 
planned, primarily VA examinations.  However, as no 
withdrawal of the veteran's hearing request is of record, 
clarification from the veteran is necessary as to whether he 
still desires a hearing at the RO.

It is finally noted that both the VA digestive  disorders and 
scars examination reports of June 1998 and the VA digestive 
disorders examination report of February 1999 indicate that 
the veteran's claims file was not available to the examiner 
for review of the veteran's documented clinical history.  
38 C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
In addition, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  From the February 1999 examination report, it is 
unclear whether either or both hernias have recurred.  
Accordingly, the veteran should be scheduled for all 
appropriate VA examinations, to include a review of his 
documented medical history as contained in the VA claims 
file, as well as to obtain a detailed history with regard to 
present complaints, including pain and functional impairment.  

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names and 
approximate dates of treatment at any VA 
medical facility for right inguinal 
hernia, right ventral hernia, or right 
lower leg scar with recurrent ulceration 
from January 1997 to the present.  

Thereafter, the RO should request, 
obtain, and associate with the claims 
folder, copies of any and all available 
VA treatment records from the VAMC's 
located at Tampa, Florida, Bay Pines, 
Florida, and Orlando, Florida, and any 
other VA medical facility identified by 
the veteran, dated from January 1997 to 
the present, if not already of record.  
If no, or incomplete, records are 
available, then this should be clearly 
documented.

2.  The veteran should be scheduled for 
VA digestive (hernia) and scar 
examinations in order to determine the 
current severity of his service-connected 
right inguinal and ventral hernias and 
right lower leg scar with recurrent 
ulceration, respectively.  The 
examination of the right lower leg scar 
should be conducted, if possible, during 
a period of active ulceration  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The VA 
claims folder must be made available to 
each of the examining physicians so that 
the pertinent clinical record may be 
studied in detail.  

The digestive (hernia) examiner should 
obtain a detailed medical history, with 
reference to the severity and frequency 
of all hernia symptomatology, including 
pain and functional impairment and 
limitation, as well as the other factors 
enumerated in Diagnostic Codes 7338 and 
7339.  The examination of the right lower 
leg scar with recurrent ulceration should 
also include a detailed medical history 
and all current findings.  The examiners 
are to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested VA treatment records have been 
obtained, including those from the Tampa, 
Florida, and Bay Pines, Florida, VAMCs, 
and that the requested VA examinations 
are full and complete.  The RO should 
also complete any other additional 
development deemed necessary.  

4.  The RO should appropriately contact 
the veteran and clarify whether his 
request for a hearing before a hearing 
officer at the RO was satisfied by the 
informal conference or whether he 
continues to desire a RO hearing.  

5.  Upon completion of the above, the RO 
should re-adjudicate all of the claims on 
appeal, to include consideration of the 
evidence received or submitted since the 
December 1999 supplemental statement of 
the case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
addresses the concerns expressed in this 
Remand.  The veteran and his 
representative should also be given an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

